United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1872
Issued: February 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2013 appellant filed a timely appeal from a February 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over merits of this case.
ISSUE
The issue is whether appellant established that he sustained a traumatic injury in the
performance of duty on September 6, 2012, as alleged.

1

In his application for review, appellant also requested an oral argument before the Board. In an August 19, 2013
letter, the Board requested that appellant confirm his request for oral argument and submit the issues to be argued.
As appellant did not respond to the Board’s August 19, 2013 letter, the Board has considered this appeal on the
written record.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 28, 2012 appellant, then a 48-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that he injured his right shoulder on September 6, 2012
during the performance of his federal duties. He stopped work on September 6, 2012 and has not
returned. The record reflects that appellant had been working a limited-duty job since
March 15, 2008.
With his claim, appellant submitted modified-duty descriptions dated October 1, 2008
and June 15, 2010; a proposed change in work hours dated September 6, 2012; CA-7 claims for
compensation dated November 20 and 30, 2012; and statements dated November 16 and 21,
2012 from the employing establishment challenging the claim.
In an October 3, 2012 report, Dr. Reed W. Kilgore, a Board-certified orthopedic surgeon,
advised that appellant was seen for follow up of his left shoulder. He noted examination findings
of the left shoulder and opined that appellant could lift five pounds and drive, but he could not do
any lifting away from his shoulder. Dr. Kilgore stated that appellant’s restrictions were
permanent and had not changed. He noted that appellant had rotator cuff surgery on the right
shoulder and was having similar symptoms on that side, which limited his ability to compensate
for the lacking function in the left shoulder. In an October 3, 2012 Form CA-17 duty status
report, Dr. Kilgore noted left shoulder pain and provided restrictions.
In a November 1, 2012 letter, Dr. Harold B. Betton, a Board-certified family practitioner,
stated that appellant has been incapacitated since September 7, 2012 due to his right shoulder and
major depression. He recommended that appellant not return to work but continue treatment for
those problems. Dr. Betton indicated that the right shoulder requires treatment, physical therapy
and may require surgical intervention.
In an October 15, 2012 emergency room report, Dr. Khalid Rayaz, the emergency room
physician, noted that appellant provided the following history regarding his right shoulder: “I
hurt my rotator cuff 10 years ago, 1 month ago I lifted something and now it is worse again.” An
assessment of right shoulder pain possibility tendinitis was provided.
In a November 21, 2012 report, Dr. Carlo Adams, a Board-certified physiatrist, stated
that appellant presented for evaluation of right shoulder pain which had been present for five
weeks. Appellant reported a one-year history of progressive right shoulder pain and noted work
injury in September 2012 but did not give details. He denied specific trauma and stated his
belief that his work at the employing establishment lifting boxes up to 70 pounds has contributed
to his right shoulder condition. Dr. Adams diagnosed right shoulder impingement, noting that
there was no evidence of rotator cuff tear on imaging studies, but evidence diffuse degenerative
disc disease on cervical x-rays. Appellant was referred for a course of occupational therapy.
A December 6, 2012 occupational therapy evaluation from Rhonda Hooper, an
occupational therapist, was also provided.
On December 26, 2012 OWCP requested additional factual and medical evidence from
appellant. It noted that appellant did not indicate what incident or employment factor he was

2

claiming caused his injury and the medical evidence did not substantiate that the diagnosis
provided, shoulder impingement syndrome, was caused or aggravated by the work injury.
OWCP afforded appellant 30 days to submit additional evidence.
In a December 29, 2012 statement, appellant stated that his right shoulder had been
giving him problems for over a year. He stated that the employing establishment repeatedly
worked him over his restrictions. Appellant stated that every morning he went to the general
mail facility to unload trucks that brought in the express mail. He and a coworker would then
pull mail off the truck to a room about 50 yards away and unload the mail onto tables. Appellant
would then take the sorted mail to the four different post offices in Little Rock. He stated that he
would daily load and unload his truck and sometimes the parcels would weigh more than his
five-pound weight limit. Appellant indicated that he did all this work with his right arm and,
over a repeated period of time, he hurt his right shoulder. He further alleged that his modified
assignment duties never took place. Appellant stated that he worked outside his job restrictions
for as long as he could until it got to the point he could not take it anymore. He retired on
December 31, 2012. A copy of the completed questionnaire, signed by appellant on
December 29, 2012, was also submitted.
Appellant submitted modified-duty descriptions dated October 3, 2007 and January 7,
2013; a September 6, 2012 notification of absence, a December 12, 2012 request for medical
authorization; physical therapy notes dated October 26, December 5 and 10, 2012; an
October 15, 2012 x-ray report of the right shoulder; and a January 27, 1998 operative report for
rotator cuff repair of right shoulder and treatment notes from the VA medical center dated
October 15, November 21 and December 5, 2012 signed by a physician, which provided an
assessment of either shoulder pain or right shoulder impingement syndrome.
In a December 22, 2011 report, Dr. Kilgore discussed findings on diagnostic testing and
presented treatment options for appellant’s right shoulder.
In a January 16, 2013 report, Dr. Adams stated that appellant was being followed for
functional needs related to bilateral shoulder impingement syndrome following rotator cuff
repair and has been undergoing comprehensive outpatient physical and occupational therapy
programs. He stated that appellant had been under his care since November 21, 2012.
Dr. Adams indicated that he agreed with Dr. Kilgore’s work restrictions of no five-pound weight
lifting limit along with no frequent or repeated lifting away from body. Per history, appellant
reported injuring his right shoulder on September 6, 2012 while repeatedly lifting 30- to 50pound boxes at work, with loss of functional range of motion, shoulder weakness and
progressive pain.
By decision dated February 12, 2013, OWCP denied appellant’s claim. It accepted that
the employment factors occurred as alleged, that a medical condition had been diagnosed and
that appellant was within the performance of duty. However, OWCP found that the medical
evidence was not sufficient to establish that the diagnosed right shoulder impingement syndrome
was causally related to the accepted work event(s).

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.5
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.8 Neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.9
ANALYSIS
OWCP accepted that appellant repetitively lifted boxes predominately with his right
shoulder as alleged on September 6, 2012. The issue is whether he has established a right
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone, 41 ECAB 354, 356-57 (1989).

6

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

7

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

James Mack, 43 ECAB 321, 329 (1991).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

shoulder condition as a result of the September 6, 2012 employment incident or factors of his
employment. The Board finds that appellant did not meet his burden of proof to establish a right
shoulder condition causally related to the September 6, 2012 employment incident or factors of
his employment.
In a November 1, 2012 letter, Dr. Betton stated that appellant has been incapacitated
since September 7, 2012 with his right shoulder and major depression and recommended that
appellant not return to work because of those problems. He, however, did not provide a
diagnosis for appellant’s right shoulder condition. Thus, Dr. Betton’s opinion is of little
probative value in establishing appellant’s claim.
In an October 15, 2012 emergency room report, Dr. Rayaz noted the history that
appellant provided regarding his right shoulder and provided an assessment of right shoulder
pain and possible tendinitis. However, the Board has held that pain is generally a description of
a symptom and not considered a firm medical diagnosis.10 Dr. Rayaz’s description of right
shoulder pain is not sufficient to establish a firm medical diagnosis related to the accepted
incident at work. Thus, his report is insufficient to establish appellant’s claim.
Appellant submitted several reports from Dr. Kilgore. In his December 22, 2011 report,
Dr. Kilgore discussed treatment options for appellant’s right shoulder. However a diagnosis was
not provided and there was no medical explanation as to how the work incident of September 6,
2012 caused, contributed to or aggravated appellant’s right shoulder. In his October 3, 2012
report and duty status report of the same date, Dr. Kilgore discussed appellant’s left shoulder
restrictions, which are not relevant to the present claim. He noted in his report that appellant had
rotator cuff surgery on the right shoulder and was having similar symptoms on that side, which
limited his ability to compensate for the lacking function in the left shoulder. However,
Dr. Kilgore did not provide any diagnoses or assessment of appellant’s right shoulder condition
or otherwise address how the September 6, 2012 work incident caused, contributed to or
otherwise aggravated appellant’s right shoulder. Thus, his reports are of little probative value in
establishing appellant’s claim.
Dr. Adams, in his report of November 21, 2012, provides a history of appellant’s right
shoulder pain and notes appellant’s belief that his employment duties of lifting boxes up to 70
pounds has contributed to his right shoulder condition. He also notes there was a work incident
in September 2012, but had no details regarding the incident. Dr. Adams provides no discussion
as to how the incident of September 6, 2012 or appellant’s work duties caused, contributed to or
aggravated the diagnosed right shoulder impingement syndrome. In his January 16, 2013 report,
he diagnosed bilateral shoulder impingement syndrome following rotator cuff repair surgery, but
does not explain how the work incident of September 6, 2012 caused, contributed to or
aggravated the diagnosed condition. While Dr. Adams indicates that appellant injured his right
shoulder on September 6, 2012 while repeatedly lifting 30- to 50-pound boxes at work, and had
resulting loss of functional range of motion, shoulder weakness and progressive pain, he does not
attribute the diagnosis of bilateral shoulder impingement syndrome to the September 2012

10

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 10, 2008).

5

incident, but rather suggests that it occurred following and as a result of the 2008 rotator cuff
repair surgery.
Appellant submitted occupational and physical therapy notes. However physical
therapists and occupational therapists are not physicians as defined under FECA. Therefore,
these reports do not qualify as probative medical evidence supportive of a claim for federal
workers’ compensation.11 Absent approval by a physician, the therapy notes are not probative
medical evidence.
The remaining medical evidence, including treatment notes from the VA medical center,
either diagnose pain, which is generally a description of a symptom and not considered a firm
medical diagnosis,12 or contain a diagnosis of right shoulder impingement syndrome without a
physician’s opinion supported by a medical explanation as to how the work incident of
September 6, 2012 caused, contributed to or aggravated the diagnosed condition.
The Board finds that appellant did not submit sufficient medical evidence which provided
a firm diagnosis or a rationalized explanation as to how the accepted incident caused or
aggravated a right shoulder condition. Appellant therefore failed to establish that he has a right
shoulder condition resulting from the September 6, 2012 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

11

See 5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000).

12

See B.P., supra note 10.

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right
shoulder condition on September 6, 2012 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

